DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim14 is objected to because of the following informalities:  depends on cancelled claim 13.  Appropriate correction is required.
Claim 33 is  objected to because of the following informalities:  Claim 33 depends on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 14, 15, 19, 20, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luma US20160270717.
Regarding Claim 1, Luma discloses a system for monitoring physiological indicators that a patient is in distress (fig.1 and ¶s 43,45), the system comprising: a distress monitor comprising: a band (bands 104-112 of fig.1 and ¶43) configured to be placed about and in contact with a portion of a body of the patient; a plurality of sensors (sensor 212 of fig. 2 and ¶54) configured to measure changes in the physiological indicators of the patient; and a controller contained within an electronics region of the band, the controller (processor 204 of fig.2 and ¶50) being electronically connected to each of the plurality of sensors to receive a respective output signal from each; and a display (notification facility 208 of fig.2 and ¶52 in view of ¶50) configured to receive an output signal from the controller.
Luma fails to explicitly disclose to display an alert when the patient is displaying indicators of physiological distress.
However Luma contemplates in fig.14 and ¶102 a band 1470 that sends alerts regarding health and wellness goals relative to target scores. In ¶52 Luma further contemplates bands configured such that “the visual signal may be implemented using any available display technology, such as lights, light-emitting diodes (LEDs), interferometric modulator display (IMOD), electrophoretic ink (E Ink), organic light-emitting diode (OLED), or other display technologies”
Therefore, it would have been obvious for one ordinary skill in the at art at the effective filling dates of the invention to adapt Luma to display an alert when the patient is displaying indicators of physiological distress to enhance system versatility without undue technical difficulties. 
Regarding Claim 11, Luma discloses in fig. 2 and ¶50 processor 204 that renders obvious wherein the controller is configured to execute one or more algorithms to analyze an output signal of each of the plurality of sensors.
Regarding Claim 14, Examiner will assume dependence on claim 1. Luma’s disclosures in figs. 2, 14 and ¶s52,102 in view of ¶45 renders obvious  wherein the display is configured to display information regarding the physiological indicators of the patient and/or an alert when at least two physiological indicators indicate that the patient is in distress.
Regarding Claim 15, Luma’s disclosures in figs. 2, 14 and ¶s52,102 renders obvious wherein the alert is an audible alert, a visual alert, a haptic alert, or any combination thereof.
Regarding Claim 19, it is a method claims with limitation analogous to claims 1, thus rejected on similar grounds as claim 1. 
Regarding Claim 20, Luma’s disclosures in figs. 2, 14 and ¶s52,102 renders obvious wherein the alert is transmitted to a display, the alert comprising one or more of an audible alert, a visual alert, a haptic alert, or any combination thereof.
Regarding Claim 33, Examiner will assume dependence on claim 19. Luma’s disclosures in figs. 2, 14 and ¶s52,102 in view of ¶45 renders obvious  wherein the display is configured to display information regarding the physiological indicators of the patient and/or an alert when at least two physiological indicators indicate that the patient is in distress.

Allowable Subject Matter
Claims 2-4, 8, 10, 12, 18, 21, 23, 27, 29, 31, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685